DETAILED ACTION
1.	Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
3.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “detecting touching and upwardly swiping of one of the records of the information displayed on the touch screen display” (emphasis added) and “detecting an input instruction provided by touching and lateral swiping on the display of said one of the records of the information” (emphasis added). Applicants indicate support for this amended subject matter is in Figs. 2, 3 and 5, p. 17, line 16 – p. 22, line 13, p. 19, line 23- p. 21, line 21, and p. 22, lines 20-25, see Remarks filed 1/22/2021 and 4/30/2021. Upon review of these section and the entire disclosure, there is nothing that teaches or suggests both touching and upwardly swiping and touching and lateral swiping on the same one of the records, as required by the claim. In fact, there is no teaching of touching and upwardly swiping one of the records. As indicated by applicants, Fig. 3 and p. 19, line 23- p. 21, line 21 supports the moving of records or card in an upward motion. It is unclear from Fig. 3 which, if any, of the cards is touched. Further, the specification recites “…in a case where finger 3 of a user is dragged upwardly on the screen as indicated by an arrow 4 in the figure while the finger is touching the touch panel provided finger 3 of the user is dragged in a lateral direction on the screen as indicated by arrow 5 in the figure while the finger is selecting (touching) a desired card as shown in Fig. 5” (emphasis added), see Pg. 22 lines 21-25. Here the specification specifically recites that a card is touched unlike with respect to the upward swiping. Further, there is nothing that would indicate that the card touched during the drag in the lateral direction is a same card as dragged in an upward direction. Further, the claim goes on to recite “displaying, in response to the touching and lateral swiping of said one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (i) a photographic image including a head image of an individual at a center of the screen, (ii) time information right above the head image at the center, (iii) text characters, which are associated with the individual, right below the head image at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image”. The lateral swiping with respect to Fig. 5 does not result in the display of this claimed information. In fact, it results in the display as shown in Fig. 6.  The lateral swiping with respect to a card to display the claimed information is with respect to Fig. 7-9 and described in the specification on Pg. 23 line 23- Pg. 24 line 11.  It is unclear why applicants are relying on Fig. 5 and p. 22 lines 20-25 to support the lateral swiping of the cards when that portion does not result in the display of the claimed information. Accordingly, as the specification does not teach or suggests both touching and upwardly swiping and touching and lateral swiping on the same one of the records, then the claimed “detecting 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kansal et al. (US 2008/0153459 A1) and further in view of Lemay (US 2009/0228807 A1), Lemay et al. (US 2008/0055269 A1), hereinafter referred to as Lemay2, Kirkland (US 2005/0071767 A1), Cooley et al. (US 8073474 B1), and Christie et al. (US 8407603 B2).

In regard to claim 1, Kansal discloses a computer-implemented method of displaying information on a mobile device, comprising: 
obtaining the information, including multiple records, which is associated with at least two respective application programs (Paragraphs 0035 and 0036: messages from a plurality of messaging applications are received and stored); 
displaying, on a touch screen display using an information presentation program, the information with the multiple records in reverse chronological order from an upper portion to a lower (Fig. 2, Paragraph 0021, Paragraph 0041, Paragraph 0045, Paragraph 0046, Paragraph 0047, Paragraph 0049 lines 1-3 and lines 8-9, Paragraph 0050, Paragraph 0051 lines 1-2, Paragraph 0052, Paragraph 0054, and Paragraph 0055, : stored messages are sent and displayed by the touch screen display from an upper portion to a lower portion of the display, using a SMS application. The messages are sorted by time of receipt (as illustrated the messages are in reverse chronological order). Each item includes (1) sender information (i.e. contact name), (ii) time information (i.e. date stamp of message), and (iii) content of message (i.e. subject or text from within the message));
moving the information on the touch screen display (Paragraph 0049 lines 3-5: scroll bar to scroll through the message items which inherently teaches moving the information on the display, as that is what scrolling does);
detecting an input instruction of one of the records of the information (Paragraph 0058 line 4: message item selected)  
and displaying, in response to the input instruction of one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (ii) time information, (iii) text characters, which is associated with  the individual, and (iv) a message transmission/reception history (Fig. 3, Paragraph 0041 lines 1-4, Paragraph 0045 lines 1-6, Paragraph 0057, Paragraph 0058 lines 1-4, Paragraph 0059 lines 1-5, and Paragraph 0063: selecting one of the display messages (from Fig. 2), where the messages correspond to messages from the messaging applications, causes navigation to UI (Fig. 3) to display a history of messages with respect to the sender of the selected message. Fig. 3 further illustrates a title displaying text characters associated with the sender/recipient and the current time).

selecting a displayed object by utilizing a selection input instruction provided by touching and lateral swiping the displayed object (Paragraph 0050 and Paragraph 0110: user may select one or more graphics displayed on a touch screen by utilizing a gesture input that includes one or more swipes of a finger that has made contact with graphic);
It would have been obvious to one of ordinary skill in the art, having the teachings of Kansal and Lemay before him at the time the invention was made, to modify the a touch screen, detecting an input instruction of one of the records of the information (selecting a message item), and displaying, in response to the input instruction of one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (ii) time information, (iii) text characters, which is associated with  the individual, and (iv) a message transmission/reception history taught by Kansal to include the selecting a displayed object by utilizing a selection input instruction provided by touching and lateral swiping the displayed object of Lemay, in order to obtain detecting an input instruction provided by touching and lateral swiping on the display of one of the records of the information and displaying, in response to the touching and lateral swiping of said one of the records of the information which corresponds to a message application which is one of 
While Kansal teaches moving the information on the touch screen display and the combination of Kansal and Lemay teach displaying, in response to the touching and lateral swiping of one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (ii) time information, (iii) text characters, which is associated with  the individual, and (iv) a message transmission/reception history, they fail to show the touching and upwardly swiping of one of the records of the information displayed on the touch screen display, moving the information upwardly on the touch screen display in response to the touching and upward swiping of said one of the records of the information, time information...at the center, text characters…at the center, and the message transmission/reception history at left and right side of the screen, as recited in the claims.  Lemay2 teaches displaying information, a touch screen, and a messaging interface similar to that of Kansal.  In addition, Lemay2 further teaches
(Fig. 5, Paragraph 0156, and Paragraph 0157: monitors user contact with list of items and in response to a swiping gesture on the list of items in a vertical direction, the list of items move (scroll) in a direction consistent with the gesture (i.e. upward swipe gesture causes information to move upward). As the swiping gesture is performed directly on the list of items, inputting the gesture requires touching at least one of the items, where the at least one item could be any of the items currently displayed in the list); 
time information at the center (Fig. 6A element 404: centered clock);
text characters, associated with an individual at the center (Fig. 6A element 504-1: text begins at center of display); 
and a message history where messages from the other party are grouped along one side (left) and messages to the other party are grouped along the opposite side (right) (Fig. 6A and Paragraphs 0166-0167).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kansal, Lemay, and Lemay2 before him at the time the invention was made, to modify the moving the information on the touch screen display and displaying, in response to the touching and lateral swiping of one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (ii) time information, (iii) text characters, which is associated with  the individual, and (iv) a message transmission/reception history taught by Kansal and Lemay to include the touching and upwardly swiping one of multiple records of information displayed on the touch screen display, moving the information upwardly on the touch screen display in response to the touching and upward swiping of one of the multiple records of the information, time information at the center, text characters, associated with an individual at the center, and where messages from the (Paragraph 0167). Further, one would have been motivated to make such a combination as a simple substitution for another to obtain predictable results. Simply substituting the scroll bar for scrolling information, as taught by Kansal, with the vertical gestures on the display of a list of items for scrolling, as provided by Lemay2, would reasonably obtain the predictable result of moving the information displayed on the screen (scrolling). Further, simply substituting the display of the time information on the right side of the screen and the display of text characters on the right side of the screen, as illustrated by Kansal, with in the center of the display, as illustrated by Lemay2, would reasonably obtain the predictable result of displaying time information and text characters, which is associated with the individual on a display. Further, providing the time information and text characters in the center is merely an “obvious to try” design choice, as there is only so many location that the time information and text characters could be displayed on the display and displaying information centered justified is well-known and routinely implemented. Centering information is simply a design choice that provides no substantial effect on the operation of 
	The combination of Kansal, Lemay, and Lemay2 teaches the touching and upwardly swiping of one of the records and the touching and lateral swiping on the display of said one of the records because the combination provides for upward swiping and lateral swiping on any of the displayed items in the list and therefore could be the ‘same’ item. For example, take item 222 in Fig. 2 of Kansal as the claimed ‘one of the records’. The combination modifies Kansal to allow scrolling of the list of items by providing a touching an upward swiping directly on the list of items.  That is, the user could perform a touch and upward swiping starting from item 222 and the items would scroll bringing item 222 towards the top of the list. The combination further modifies Kansal to allow selecting one of the items of the list by touching and lateral swiping the item to be selected.  That is, the user could perform a touch and lateral swipe starting at item 222 in order to select item 222.  Accordingly, item 222 is the same for both operations and therefore the combination of Kansal, Lemay, and Lemay2 teaches the touching and upwardly swiping of one of the records and the touching and lateral swiping on the display of said one of the records.  
	While the combination of Kansal, Lemay, and Lemay2 teach displaying a message transmission/reception history at left and right side of the screen, they fail to show the displaying a photographic image including a head image of an individual and the message transmission/reception history below the photographic image as recited in the claims.  Kirkland teaches a messaging interface similar to that of Kansal and Lemay2.  In addition, Kirkland further teaches 
	in a messaging interface, displaying a photographic image including a head image of an individual and message history below the photographic image (Fig. 6 elements 600, 602, and 606, Paragraph 0046 lines 1-2, Paragraph 0038, Paragraph 0047, and Paragraph 0058: Fig. 6 clearly shows an image with a message history below. Further, Kirkland teaches the image is an image of a person used for visual identification of the depicted person and that it may have come from a database of pictures used to create badges for persons. Thus Kirkland is suggesting an image of a person including their face for identification purposes which therefore includes a head image).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kansal, Lemay, Lemay2, and Kirkland before him at the time the invention was made, to modify the displaying a message transmission/reception history at left and right side of the screen taught by combination of Kansal, Lemay, and Lemay2 to include the in a messaging interface, displaying a photographic image of an individual and message history below the photographic image of Kirkland, in order to obtain displaying, in response to the touching and lateral swiping of said one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (i) a photographic image including a head image of an individual, (ii) time information at the center, (iii) text characters, which is associated with  the individual, at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image.  It would have been advantageous for one to utilize such a combination as the user may identify or relate some amount of importance with the message(s) and providing additional information for users that remember faces better than names, as suggested by Kirkland (Paragraph 0047 lines 2-7).   
	While the combination of Kansal, Lemay, Lemay2, and Kirkland teach displaying, in response to the touching and lateral swiping of said one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (i) a photographic image including a head image of an individual, (ii) time information at the center, (iii) text characters, which is associated with  the individual, at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image, they fail to explicitly show the displaying the photographic image of an individual at a center of the screen as recited in the claims.  
	displaying an image at a center position of a screen providing a message interface (Fig. 3 elements 31-1 and 301).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kansal, Lemay, Lemay2, Kirkland, and Cooley before him at the time the invention was made, to modify the displaying (i) a photographic image including a head image of an individual, (ii) time information at the center, (iii) text characters, which is associated with  the individual, at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image taught by the combination of Kansal, Lemay, Lemay2, and Kirkland to include the displaying an image at a center position of a screen providing a message interface of Cooley, in order to obtain displaying, in response to the touching and lateral swiping of said one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (i) a photographic image including a head image of an individual at a center of the screen, (ii) time information at the center, (iii) text characters, which is associated with  the individual, at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image.  One would have been motivated to make such a combination as a simple substitution for another to obtain predictable results. Simply substituting the display of the photographic image on the left side of the screen, as illustrated by Kirkland, with in the center of the display, as illustrated by Cooley, would reasonably obtain the predictable result of displaying photographic image of an individual on a display. Further, providing the photographic image in the center is merely an “obvious to try” design choice, as there is only so many location that the photographic image could be displayed on the display and displaying information centered justified is well-known and routinely implemented. Centering information is simply a design choice that provides 
	While the combination of Kansal, Lemay, Lemay2, Kirkland, and Cooley teach displaying, in response to the touching and lateral swiping of said one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (i) a photographic image including a head image of an individual at a center of the screen, (ii) time information at the center, (iii) text characters, which is associated with  the individual, at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image, they fail to explicitly show the time information right above the head image and the text image right below the head image as recited in the claims.  Christie teaches a messaging interface similar to that of Kansal, Lemay2, Kirkland, and Cooley.  In addition, Christie further teaches
	an arrangement of information including time information right above an image, text characters right below the image, and messages below (Fig. 22 E elements 404, 2256, 2261, 2264).  
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kansal, Lemay, Lemay2, Kirkland, Cooley, and Christie before him at the time the invention was made, to modify the displaying, in response to the touching and lateral swiping of said one of the records of the information which corresponds to a message application which is one of the at least two respective application programs, (i) a photographic image including a head image of an individual at a center of the screen, (ii) time information at the center, (iii) text characters, which is associated with  the individual, at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image taught by Kansal, Lemay, Lemay2, Kirkland, and Cooley to include the arrangement of information including time information right above an image, text characters right below the image, and messages below of Christie, in order to obtain displaying, in response to the 
	Further, while the examiner has shown the obviousness of the arrangement of claimed information (photographic image, time information, text characters, and message history), it is further the examiners position that the claimed “…at the center”, “…right above the head image at the Nonfunctional Descriptive Material (see MPEP 2111.05) and therefore is not given patentable weight. There is no functional relationship between the arrangement (“…at the center”, “…right above the head image at the center…”, “…right below the head image at the center…”, and “at left and right side of the screen and below the photographic image”) of information (photographic image, time information, text characters, and message history)  and the method of displaying update information i.e., the claimed arrangement of information is not shown or described to provide any benefit or improvement to the functioning of the display of update information (the claimed and described process directed towards enabling the user to manage integrally a plurality of pieces of update information handled by a variety of application programs executed individually and display the update information on a screen of the device in time series without troublesome operation, see specification paragraphs 0008-0013 and admitted by applicant in the Remarks filed 1/10/2018 on pg. 3)  and further is not shown or described to provide a new and unobvious functional relationship to the display of update information. The claimed arrangement of information is nothing more than a design choice.  The fact that the above cited prior art references teach the displaying of a photographic image including a head image of an individual, time information, text characters, which is associated with the individual, and a message/transmission/reception history is enough to reject the claimed “displaying (i) a photographic image including a head image of an individual at a center of the screen, (ii) time information right above the head image at the center, (iii) text characters, which is associated with  the individual, right below the head image at the center, and (iv) a message transmission/reception history at left and right side of the screen and below the photographic image” as the identified Nonfunctional Descriptive Material is not provided patentable weight and cannot be relied on to distinguish over the prior art. 

(Paragraph 0054 lines 5-9: message item displays the last received message (most recent update information associated with the another entity) from the message thread).

In regard to claim 3, Kansal further teaches wherein the information is formatted for displaying (Paragraphs 0050-0053: the message items are formatted numerous ways for display including bolding, truncating, including date stamps in a particular format, including a subject line, etc.).

In regard to claim 4, Kansal teaches displaying an object representing a past electronic communication with the another entity (Fig. 2 element 214: an object representing the a past communication message with the another entity). Lemay further teaches determine, in response to the detecting the input instruction, a direction of the input instruction as being a sideward direction (Paragraph 0064 and Paragraph 0110: determining movement of contact including direction (left to right or right to left). It would have been advantageous for one to utilize such a combination as allowing a user to use known gestures to interact with objects displayed on a touch screen. Further, it would provide a quick and convenient mechanism to interact with displayed content, therefore improving interaction with the displayed content.

In regard to claim 5, Kansal teaches wherein an information accumulation device is disposed in the mobile device or is accessible through a network (Paragraph 0036: message content database implemented in memory of the mobile computing device). 

(Paragraph 0053). Lemay further teaches touching and lateral swiping the touch screen display to navigate from a screen to threaded messages includes scrolling the content across the screen during the navigation (Figs. 10A-10C, Paragraph 0110, Paragraphs 0217-0219, and Paragraph 0218 lines 1-4). It would have been obvious to modify the navigating from the display of the information to a screen of a message application by touching and lateral swiping on the message items that include icons, as taught by the combination, to include the scrolling the content across the screen during the navigation of Lemay in order to obtain said input instruction is provided by scrolling an icon on said touch screen display. It would have been advantageous for one to utilize such a combination as allowing a user to use known gestures to interact with objects displayed on a touch screen, provide a pleasing animation as an interface transitions from one screen to the next, and provide feedback as the user performs a lateral swipe gesture. 

In regard to claim 7-12, medium claims 7-12 correspond generally to method claims 1-6, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claims 13-18, device claims 13-18 correspond generally to method claims 1-6, respectively, and recite similar features in device form, and therefore are rejected under the same rationale.

Response to Arguments
5.	Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
It is argued that “Because during the upward swiping a card is illustrated as being touched, there is a teaching of touching an upward swiping of one of the records”. The examiner respectfully disagrees. 
The specification makes no mention of upward swiping a specific card. In fact, the specification only discloses that the screen needs to be touched, not a specific card, see above 112 rejections for detailed explanation.  Further, Fig. 3 does not clearly show a card being touched. In fact, it is not clear where the finger is touching the screen with respect to Fig. 3. It appears to the examiner that an area between two cards and outside the cards is touched.  Further, applicants admit, see Remarks filed 4/30/2021 Pg. 2 lines 4-6, “There is nothing in the specification or the drawings which limits the touching and upward/downward swiping to a particular card or location”. Applicants are admitting that a card does not need to be touched for the upward swiping as there is nothing that limits it to a particular card. Therefore the touching an upward swiping of one of the records is unfounded. 
It is argued that “as the lateral swiping is on "a desired card" and the upward swiping can be performed on any of the cards displayed in Figure 2, the invention contains an appropriate written description of both touching and upwardly swiping, and touching and lateral swiping on the same one of the records”. The examiner respectfully disagrees. 
The specification does not disclose touching and upward swiping of one of the cards and therefore cannot teach both touching and upwardly swiping, and touching and lateral swiping on the same one of the records. One of ordinary skill reviewing the specification would NOT understand that the inventors contemplated that touching one of the cards 2 illustrated in Figure 3 would result in an upward scrolling. There is no evidence/proof/teaching/suggestion from the specification that the inventors contemplated that touching one of the cards 2 illustrated in Figure 3 would result in an 
It is argued that “Combining three references, and then stating different features of different references could be the "same" item is not a reasonable conclusion or based on what is actually disclosed in the prior art, but is based on impermissible hindsight reconstruction, as the teachings are from different references”. The examiner respectfully disagrees. 
The examiner never states different features of different references could be the “same” item and the examiner would like clarification as to where the examiner has stated as such.  The examiner relies on the “same” information (item) from the primary reference Kansal, alone, and in no way states different features of different references could be the “same” item. 
It is argued that “…there is a unique combination of the upward swiping having the function of scrolling, and the lateral swiping on the same record resulting in something completely different. No prior art discloses or suggests the concept of utilizing a touch screen such that swiping in one direction results in scrolling, and swiping in a different direction results in displaying of different information”. The examiner respectfully disagrees.
The combination of at least Kansal, Lemay, and Lemay2 teaches “that the same specific item in the information be upwardly swiped and laterally swiped” and “utilizing a touch screen such that swiping in one direction results in scrolling, and swiping in a different direction results in displaying of different information” because the combination provides for upward swiping and lateral swiping on any of the displayed items in the list and therefore could be the ‘same’ item. For example, take item 222 in Fig. 2 of Kansal as the claimed ‘one of the records’. The combination modifies Kansal to allow scrolling of 
Further, although not relied on in the current prior art rejections, the combination of the upward swiping having the function of scrolling, and the lateral swiping on the same record resulting in something completely different is further not unique in view of cited prior art references Kwon et al. (US 8875037 B2), see at least Column 7 lines 9-63 and/or Collins et al. (US 2009/0187842 A1), see at least Figs. 8 and 9.  

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Ulrich/Primary Examiner, Art Unit 2173